March 18, 2020

                                                             Supreme Court

                                                             No. 2019-14-Appeal.
                                                             (WC 16-467)




            Modupe Osifodurin                  :

                      v.                       :

  Residential Credit Solutions, Inc., et al.   :



              NOTICE: This opinion is subject to formal revision before
              publication in the Rhode Island Reporter. Readers are requested to
              notify the Opinion Analyst, Supreme Court of Rhode Island, 250
              Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
              3258 of any typographical or other formal errors in order that
              corrections may be made before the opinion is published.
                                                                Supreme Court

                                                                No. 2019-14-Appeal.
                                                                (WC 16-467)


             Modupe Osifodurin                  :

                       v.                       :

   Residential Credit Solutions, Inc., et al.   :


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                           OPINION

       Justice Flaherty, for the Court. The plaintiff, Modupe Osifodurin, appeals pro se from

an order dismissing her claims against the defendants, Residential Credit Solutions, Inc.; FV REO

I, LLC; Franklin Venture, LLC; and DLJ Mortgage Capital, Inc. This case came before the

Supreme Court for oral argument pursuant to an order directing the parties to appear and show

cause why the issues raised in this appeal should not be summarily decided. However, because

the plaintiff did not appear for oral argument, we decide this case on the written submissions of

the parties and on the record. After thoroughly examining the record and the written submissions

of the parties, we conclude that cause has not been shown and that this case may be decided without

further briefing or argument. For the reasons set forth in this opinion, we affirm the order of the

Superior Court.




                                                -1-
                                                 I

                                         Facts and travel

       On September 2, 2016, plaintiff filed suit against defendants, seeking a declaratory

judgment concerning the propriety of the foreclosure of plaintiff’s property located at 351

Tomaquag Road in Hopkinton (the property). As part of her complaint, plaintiff sought to quiet

title concerning the property and an award of punitive damages, attorneys’ fees, and costs.

       On April 11, 2018, plaintiff filed a motion, pro se, for a temporary restraining order,

mandatory injunctive relief, and declaratory relief. DLJ Mortgage Capital filed an objection to the

motion based on plaintiff’s failure to serve the summons and complaint upon the other three

defendants, Residential Credit Solutions, Inc.; FV REO I, LLC; and Franklin Venture, LLC. DLJ

Mortgage Capital argued that, because those companies were indispensable parties to the

declaratory judgment action, plaintiff was required to serve process on them. At the hearing, the

hearing justice agreed with DLJ Mortgage Capital and denied plaintiff’s motion.

       The plaintiff then moved for reconsideration of the hearing justice’s denial of plaintiff’s

motion. DLJ Mortgage Capital objected for the same reasons it had advanced in its objection to

plaintiff’s original motion. At the hearing, the hearing justice again denied plaintiff’s motion,

citing plaintiff’s failure to serve indispensable parties. However, the hearing justice then took an

additional step and dismissed plaintiff’s complaint for failure to serve all indispensable parties.

An order entered dismissing the action for failure to timely serve all parties. The plaintiff timely

appealed.




                                               -2-
                                                  II

                                             Discussion

       On appeal, plaintiff argues that the hearing justice erred (1) when she failed to provide

plaintiff with an adequate opportunity or time to respond to her failure to serve process on

indispensable parties and (2) when she held that defendants Residential Credit Solutions, Inc.; FV

REO I, LLC; and Franklin Venture, LLC, are indispensable parties.

       We note at the outset that, even though plaintiff has submitted a memorandum of law to

this Court, she has not provided this Court with any meaningful discussion of the issues raised on

appeal, as required by Article I, Rule 12A of the Supreme Court Rules of Appellate Procedure.

The plaintiff’s Rule 12A statement includes only the most cursory explanation of these issues.

Further, plaintiff, despite having been provided with proper notice, failed to appear at oral

argument to explain or account for any deficiencies in her Rule 12A statement. This failure to

meaningfully discuss the issues raised on appeal, either in writing or orally, is fatal to plaintiff’s

appeal. Without the benefit of any meaningful discussion, we therefore consider plaintiff’s

arguments to be waived. See Broccoli v. Manning, 208 A.3d 1146, 1149 (R.I. 2019) (“This Court

generally deems an issue waived ‘when a party simply states an issue for appellate review, without

a meaningful discussion thereof.’” (quoting A. Salvati Masonry Inc. v. Andreozzi, 151 A.3d 745,

750 (R.I. 2017))).

       We pause to observe that the order dismissing plaintiff’s complaint does not specify

whether the complaint was dismissed with or without prejudice. From our review of the record, it

is clear that the hearing justice dismissed plaintiff’s complaint against Residential Credit Solutions,

Inc.; FV REO I, LLC; and Franklin Venture, LLC pursuant to Rule 4(l) of the Superior Court




                                                 -3-
Rules of Civil Procedure. 1 Because a dismissal under Rule 4(l) is without prejudice, the hearing

justice’s dismissal of plaintiff’s complaint against Residential Credit Solutions, Inc.; FV REO I,

LLC; and Franklin Venture, LLC is similarly without prejudice. See Lindia v. Nobles, 760 A.2d
1244, 1245-46 (R.I. 2000); Super. R. Civ. P. 4(l).

          The hearing justice also dismissed the plaintiff’s complaint against DLJ Mortgage Capital

because she had failed to join indispensable parties to her action for a declaratory judgment. See

Rosano v. Mortgage Electronic Registration Systems, Inc., 91 A.3d 336, 339 (R.I. 2014)

(“Ordinarily failure to join all persons who have an interest that would be affected by the

declaration is fatal.” (brackets omitted) (quoting Burns v. Moorland Farm Condominium

Association, 86 A.3d 354, 358 (R.I. 2014))). As to the dismissal of the plaintiff’s complaint against

DLJ Mortgage Capital for failure to join indispensable parties, the plaintiff’s complaint similarly

was dismissed without prejudice. See Burns, 86 A.3d at 360, 361-62 (holding that dismissal for

failure to join indispensable parties was without prejudice).

                                                    III

                                               Conclusion

          For the reasons set forth in this opinion, we affirm the order of the Superior Court. The

record shall be remanded to the Superior Court.




1
    Rule 4(l) of the Superior Court Rules of Civil Procedure states, in part:
                  “If service of the summons, complaint, Language Assistance Notice,
                  and all other required documents is not made upon a defendant
                  within one hundred and twenty (120) days after the commencement
                  of the action the court upon motion or on its own initiative after
                  notice to the plaintiff, shall dismiss the action without prejudice[.]”


                                                   -4-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Modupe Osifodurin v. Residential Credit Solutions,
Title of Case
                                     Inc., et al.
                                     No. 2019-0014-Appeal.
Case Number
                                     (WC 16-467)
Date Opinion Filed                   March 18, 2020
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Francis X. Flaherty

Source of Appeal                     Washington County Superior Court
                                     Associate Justice Sarah Taft-Carter
Judicial Officer From Lower Court
                                     For Plaintiff:

                                     Modupe Osifodurin, Pro Se
Attorney(s) on Appeal
                                     For Defendants:

                                     Shawn M. Masterson, Esq.




SU-CMS-02A (revised June 2016)